PER CURIAM.
This is an appeal from the property provisions of a final judgment dissolving the marriage of the parties. The former husband contends that the trial court proceeded improperly by awarding certain real property to the wife and other real property to himself. See Banfi v. Banfi, Fla.App. 1960, 123 So.2d 52. In addition, the appellant contends the amounts awarded as lump sum alimony and attorney’s fees are excessive.
Our review of the record convinces us that the court properly proceeded upon the petition of both parties to determine the equitable distribution of the jointly held properties. The division did not amount to a partition of the properties because the court merely followed a settlement agreement made but not executed by the parties.
Affirmed.